DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   Pursuant to communications filed on 07 July 2022, arguments and/or amendments have been submitted and placed in the application file.  Claims 5 and 16-21 have been cancelled, claim 22 has been added, therefore claims 1-4, 6-15 and 22 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 07 July 2022 regarding the Non-Statutory Double Patenting rejections have been fully considered but they are not persuasive. Applicant indicated that a terminal disclaimer was provided with the response to the Non-Final Rejection, however, based on the filed documents, there is currently no terminal disclaimer included.  Accordingly, the double patenting rejections of the claims are maintained and have been augmented below, in light of Applicant’s amendments to the claims.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated after additional search and consideration of the previously applied prior art references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,780,582. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 6 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to determine whether an object encountered by the telepresence robot is a human; and 
a social behaviors component configured to provide instructions to the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human; and 
a status determination system to determine a current status for one or both of the telepresence robot and the human, wherein the second distance based on the current status.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-4 and 6-15, Applicant provides similar limitations as provided in at least claims 2-5 and 7-17 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Claims 1-4 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,328,576 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 6 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to determine whether an object encountered by the telepresence robot is a human; and 
a social behaviors component configured to provide instructions to the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human; and
a status determination system to determine a current status for one or both of the telepresence robot and the human, wherein the second distance based on the current status.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-4 and 6-15, Applicant provides similar limitations as provided in at least claims 2-17 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Claims 1-4 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-12 and 15-17 of U.S. Patent No. 9,776,327 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A telepresence robot comprising: 
a drive system configured to move the telepresence robot; 
a control system configured to control the drive system to drive the telepresence robot around a work area; 
an object detection system configured to determine whether an object encountered by the telepresence robot is a human; and 
a social behaviors component configured to provide instructions to the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human; and
a status determination system to determine a current status for one or both of the telepresence robot and the human, wherein the second distance based on the current status.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-4 and 6-15, Applicant provides similar limitations as provided in at least claims 1, 3-6, 9-12 and 15-17 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Examiner notes wherein the nonstatutory double patenting rejection(s) provided herein would be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) which may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “a status determination system to determine a current status for one or both of the telepresence robot and the human, wherein the second distance based on the current status”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “current status” encompass, and further how the claimed “current status” affects the claimed “second distance” and therefore claim 1 is rendered indefinite.  Specifically, it is unclear if the claimed “current status” correlates to an operation mode of the telepresence robot and based on an operation mode if the second distance is changed in any way, or alternatively, if the claimed “current status” correlates to a particular location in which the telepresence robot is located and based on the location, if the second distance is modified in any way, or some other variation and/or alternative thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-4 and 6-15, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art, as best understood by the Examiner, in light of the 35 USC § 112, second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 8-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nourbakhsh et al (US 2002/0013641 A1, hereinafter Nourbakhsh).
Regarding claim 1, Nourbakhsh discloses a telepresence robot (Figure 5, not shown, but as exemplified by the hardware diagram and provided throughout the disclosure) comprising: 
a drive system (Figure 5, movement mechanism 88) configured to move the telepresence robot (Figure 5; at least paragraphs 0049-0052, specifically as in at least paragraph 0050); 
a control system (Figure 5, processing device 72) configured to control the drive system to drive the telepresence robot around a work area (Figures 1 & 2, areas 10,15, respectively) (Figure 5; at least paragraphs 0049-0052, specifically as in at least paragraphs 0049-0050); 
an object detection system (Figures 3, sensor/receiver 34 & Figure 5, object detection sensors 106) configured to determine whether an object encountered by the telepresence robot is a human (Figures 3 & 5; at least paragraphs 0034, 0037, 0040 and 0052, specifically as in at least paragraphs 0040 and 0052); and 
a social behaviors component configured to provide instructions to the control system to cause the telepresence robot to maintain a first distance from the object if the object is a human and a second distance from the object if the object is not a human (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human); and
a status determination system to determine a current status for one or both of the telepresence robot and the human, wherein the second distance based on the current status (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human) Examiner notes wherein it is construed wherein the current status of the robot directly correlates to which of the at least two operating modes the robot is currently operating under.
Regarding claim 2, Nourbakhsh further discloses wherein the second distance comprises a predetermined minimum distance (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 3, Nourbakhsh further discloses wherein the social behaviors component determines the second distance from the human based on a zone where the human and the telepresence robot are located (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 8, Nourbakhsh further discloses wherein the status determination system determines the current status based on a speed at which the human is moving (Figures 3-5; at least paragraphs 0034-0040 and 0042, wherein the robot detects if an obstacle is a human or other than human, and further modulates the robot’s speed based on distances between the robot and the obstacle).
Regarding claim 9, Nourbakhsh further discloses wherein the first distance is used for maximizing avoidance of collision with objects, and wherein the second distance is used for avoiding collisions with humans (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction/collision avoidance mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human).
Regarding claim 10, Nourbakhsh further discloses wherein the social behaviors component is further configured to instruct the control system to cause the telepresence robot to operate according to a first set of rules when a presence of one or more humans is not detected and operate according to a second set of rules when the presence of one or more humans is detected (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049, specifically as in at least paragraph 0040, wherein Nourbakhsh teaches that said robot includes at least two operating modes, including a social interaction/collision avoidance mode based on the detection of a human/person, and a collision avoidance mode based on the detection of something other than human).
Regarding claim 11, Nourbakhsh further discloses wherein the first set of rules comprises navigating in a middle of a navigable area when a presence of one or more humans is not detected (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 12, Nourbakhsh further discloses wherein the second set of rules comprises navigating toward a side of a navigable area when the presence of one or more humans is detected (Figures 3-5; at least paragraphs 0034-0040 and 0043-0049).
Regarding claim 13, Nourbakhsh further discloses wherein the first set of rules comprises traveling at a first maximum speed and wherein the second set of rules comprises traveling at a second maximum speed, wherein the second maximum speed is less than the first maximum speed (Figures 3-5; at least paragraphs 0034-0040 and 0042-0048)
Regarding claim 14, Nourbakhsh further discloses wherein the object detection system is configured to detect the human using a camera (at least as in paragraphs 0038 and 0052).
Regarding claim 15, Nourbakhsh further discloses wherein the object detection system is configured to detect the human using one or more of face detection, feature classification for body shapes, and motion detection (at least as in paragraphs 0038 and 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nourbakhsh et al (US 2002/0013641 A1, hereinafter Nourbakhsh) in view of Kearns et al (US 2012/0182392 A1, hereinafter Kearns).
The teachings of Nourbakhsh have been discussed above.
Regarding claims 6 & 7, Nourbakhsh is silent regarding wherein the current status comprises an emergency status for the human and/or telepresence robot.  Kearns teaches a mobile human interface robot for assisting people.  Kearns goes on to teach wherein the mobile robots interact with humans to provide a number of services, including home assistance, assist elderly people, home or site monitoring, person monitoring, and/or providing a personal emergency response system. Kearns further teaches wherein said robot may detect an emergency event trigger based on situation related to a person and/or the robot, and react accordingly (at least as in paragraph 0094 and 0256-0257). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention, to modify the teachings of Nourbakhsh, to include Kearns’ teachings of detecting emergency situations for a person and/or mobile robot, since Kearns teaches wherein such a mobile robot provides a more robust assistive robot for helping one or more persons. Examiner further notes wherein one skilled in the art would have been motivated to combine Nourbakhsh and Kearns to result in the instant invention through combining prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes wherein the 35 USC 112, second paragraph rejection would also need to be overcome in order for the claim to be in condition for allowance.
Claim 22 is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664